DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.  Claims 1, 3, 5, 8, 9, 11, 13, 15, 18, 19, 21, 23, 25, 28, 29, 32, 34, 36, 39, and 40 are pending.  Claims 1, 3, 5, 8, 9, 11, 13, 15, 18, 19, 21, 23, 25, 28, 29, 32, 34, 36, 39, and 40 are currently rejected.
	
	Claim Rejections - 35 USC § 102
Claims 1, 3, 5, 8-9, 11, 13, 15, 18-19, 21, 23, 25, 28-29, 32, 34, 36, and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldemair et al. (US 2021/0360614 A1) hereinafter “Baldemair”.
	Regarding claim 1:
Baldemair discloses a transmission method applied for a terminal (Fig. 1, 12), comprising:
determining a second PUCCH (Para. [0065], “an uplink control channel resource”) when at least one (Fig. 1, 16B over slot 18x) of at least two Physical Uplink Control Channels (PUCCHs) (Fig. 1, multiple PUCCH transmissions 16B over, e.g. slot 18x-1 and slot 18x) in one time unit (e.g., slot 18x-1 and slot 18x) carrying a Hybrid Automatic Repeat reQuest Acknowledgement (HARQ-ACK) (Para. [0048], 16B carries HARQ-ACK), overlaps with a PUCCH (Fig. 1, 16A over slot 18x) carrying target Uplink Control Information (UCI) (Para. [0048], 16A carries an SR or CSI) in the time unit (Fig. 6, 600 and 610; Para. [0045] and [0064]); and 
transmitting target information on the second PUCCH (an uplink control channel resource in slot 18X, Fig. 6, 620; Para. [0064]), when the second PUCCH does not overlap with a target PUCCH (Fig. 1, uplink control channel resource in slot 18X-1), or transmitting the target information in accordance with a predetermined rule when the second PUCCH overlaps with the target PUCCH (alternative limitation and not considered here), 
wherein the target PUCCH is a PUCCH (Fig. 1, PUCCH transmission in slot 18X-1) among the at least two PUCCHs carrying the HARQ-ACK in the time unit other than the at least one PUCCH (PUCCH transmission in slot 18X) in the time unit;
the target information is the HARQ-ACK carried in the at least one PUCCH and the target UCI (Para. [0064], multiplexing UCI from 16B with UCI from 16A), or the target information is the HARQ-ACK carried in the at least one PUCCH (alternative limitation and not considered here);
the time unit is a slot, a subframe or a mini-slot (e.g., slot 18X-1 and slot 18X, which can be considered a subframe, because a subframe contains multiple slots, e.g. a subframe can contain 2 slots).
	Regarding claims 3 and 5:
	Claims 3 and 5 contain claim limitations that only further limit the indicated alternative limitations of claim 1. 
	Regarding claim 8:
Baldemair further discloses the transmission method according to claim 1, wherein the target UCI is at least one of Channel State information (CSI) or a Scheduling Request (SR) (Para. [0067]).
	Regarding claim 9:
Baldemair further discloses the transmission method according to claim 1, wherein the determining the second PUCCH comprises: determining one PUCCH resource set in accordance with the total quantity of bits of the HARQ-ACK on the at least one PUCCH and the target UCI, and determining one PUCCH resource within the determined PUCCH resource set as the second PUCCH in accordance with a PUCCH resource indication field in a last piece of DCI corresponding to the HARQ-ACK (Para. [0067]); or
determining a PUCCH corresponding to the SR as the second PUCCH when the target UCT is an SR and a PUCCH format 1 is used by the at least one PUCCH and the SR; or determining a PUCCH corresponding to the CSI as the second PUCCH when the target UCI is CSI and the HARQ-ACK carried in the at least one PUCCH is an HARQ-ACK for a Semi-Persistent Scheduling (SPS) Physical Downlink Shared Channel (PDSCH); or determining whether the simultaneous transmission of the HARO-ACK and the target UCT is supported: and in the case that the simultaneous transmission of the HARO-ACK and the target UC is supported, determining the second PUCCH (alternative limitations not considered).
Regarding claim 11:
Baldemair discloses a transmission method for a network device (Fig. 1, 14), comprising: determining a second PUCCH when at least one of at least two Physical Uplink Control Channels (PUCCHs) carrying a Hybrid Automatic Repeat reQuest Acknowledgement (HARQ- ACK) in one time unit overlaps with a PUCCH carrying target Uplink Control Information (UCI) in the time unit; and receiving target information on the second PUCCH when the second PUCCH not overlapping with a target PUCCH, or when the second PUCCH overlapping with the target PUCCH, receiving the target information in accordance with a predetermined rule, wherein the target PUCCH is a PUCCH among the at least two PUCCHs carrying the HARQ-ACK in the time unit other than the at least one PUCCH in the time unit; the target information is the HARQ-ACK carried in the at least one PUCCH and the target UCI, or the HARQ-ACK carried in the at least one PUCCH;  the time unit is a slot, a subframe or a mini-slot. See rejection of claim 1 above.
Regarding claims 13, 15, 18 and 19:
See rejections of claims 3, 5, 8 and 9 above.
	Regarding claim 21:
Baldemair discloses a terminal (Fig. 8, 800), comprising a transceiver (Fig. 8, 820), a memory (Fig. 8, 830), a processor (Fig. 8, 810), and a program stored in the memory and executed by the processor (Para. [0094]), wherein the processor is configured to execute the program so as to: when at least one of at least two Physical Uplink Control Channels (PUCCHs) carrying a Hybrid Automatic Repeat reQuest Acknowledgement (HARQ-ACK) in one time unit overlaps with a PUCCH carrying target Uplink Control Information (UCT)in the time unit, determine a second PUCCH; and transmit target information on the second PUCCH, when the second PUCCH not overlapping with a target PUCCH, or when the second PUCCH overlapping with the target PUCCH, transmit the target information in accordance with a predetermined rule, wherein the target PUCCH is a PUCCH among the at least two PUCCHs carrying the HARQ-ACK in the time unit other than the at least one PUCCH in the time unit; the target information is the HARQ-ACK carried in the at least one PUCCH and the target UCI, or the HARQ-ACK carried in the at least one PUCCH; the time unit is a slot, a subframe or a min-slot. See rejection of claim 1 above.
Regarding claims 23, 25, 28, and 29:
See rejection for claims 3, 5, 8, and 9 above.
Regarding claim 32:
Baldemair discloses a network device (Fig. 10, 1000), comprising a transceiver (Fig. 10, 1020), a memory (Fig. 10, 1030), a processor (Fig. 10, 1010), and a program stored in the memory and executed by the processor (Para. [0097]), wherein the processor is configured to execute the program so as to implement the transmission method according to claim 11 (See rejection of claim 11):
Regarding claims 34, 36, 39, and 40:
See rejection for claims 13, 15, 18 and 19 above.

	Response to Arguments
Rejections under 35 U.S.C. 102:
Applicant's arguments with respect to independent claim 1 have been fully considered but they are moot in view of the new ground of rejection.   See detailed rejection of claim 1 above.  Independent claims 11 and 21 include similar features as claim, and the same arguments apply. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465